DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-22, in the reply filed on 4-5-21 is acknowledged.
Applicant’s election without traverse of species SEQ ID No. 4 (claim 1), SEQ ID No. 15 and SEQ ID No. 14 (claim 2), SEQ ID NO. 7[Wingdings font/0xE0]SEQ ID No. 14 (claims 3 and 5), SEQ ID No. 30 (claim 6), SEQ ID NO. 23 (claim 9), SEQ ID NO. 30 (claim 12), SEQ ID NO. 27 (claim 17) and SEQ ID No. 27 (claim 20), in the reply filed on 4-5-21 is acknowledged.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-5-21.
Applicant’s amendment filed on 11-2-18 has been entered.  Claims 22-23 have been amended.  Claims 1-23 are pending.
Claims 1-22 and species SEQ ID No. 4 (claim 1), SEQ ID No. 15 and SEQ ID No. 14 (claim 2), SEQ ID NO. 7[Wingdings font/0xE0]SEQ ID No. 14 (claims 3 and 5), SEQ ID No. 30 (claim 6), SEQ ID NO. 23 (claim 9), SEQ ID NO. 30 (claim 12), SEQ ID NO. 27 (claim 17) and SEQ ID No. 27 (claim 20) are under consideration.

Information Disclosure Statement


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a recombinant adeno-associated viral vector comprising a capsid protein” in lines 1-2 of claim 1 is vague and renders the claim indefinite.  A recombinant adeno-associated viral vector can be a DNA vector, which is nucleic acid sequence.  A nucleic acid sequence cannot “comprise” a capsid protein.  It is unclear whether it is intended to mean “a recombinant adeno-associated virus comprising a capsid protein” or “a recombinant adeno-associated viral vector comprising a nucleic acid sequence encoding a capsid protein”.  Claims 2-20 and 22 depend from claim 1 but fail to clarify the indefiniteness.  
It is noted that the dependent claims 2-3, 6, 9, 12, 17 and 20-21 have similar phrases that raise similar 35 U.S.C. 112(b) rejection as set forth above.
and/or SEQ ID No. 14 (elected species) alone or in combination” in lines 2-3 of claim 1 is vague and renders the claim indefinite.  It is unclear whether SEQ ID No. 14 is intended to be part of the group for “alone or in combination” or it is intended to be excluded.  Further, if the term “and” is considered, the phrase reads “said capsid protein comprising SEQ ID No. 8, SEQ ID No. 9, SEQ ID No. 10, SEQ ID No. 11, SEQ ID NO. 12, SEQ ID No. 13, and SEQ ID No. 14”.  If the term “or” is considered, the phrase reads “said capsid protein comprising SEQ ID No. 8, SEQ ID No. 9, SEQ ID No. 10, SEQ ID No. 11, SEQ ID NO. 12, SEQ ID No. 13, or SEQ ID No. 14”.  It is unclear whether there is any other group of SEQ ID No., such as “SEQ ID No. 8, SEQ ID No. 9 and SEQ ID No. 10” and “SEQ ID No. 8, SEQ ID No. 9, SEQ ID No. 10 and SEQ ID No. 11”, that is intended to be “alone or in combination”.  Claims 2-20 and 22 depend from claim 1 but fail to clarify the indefiniteness.  
The phrase “comprising a capsid protein of SEQ ID No. 15 (elected species) … provided that the capsid protein is mutated to comprise …SEQ ID No. 14 (elected species)” in lines 1-4 of claim 2 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “mutated to comprise… SEQ ID No. 14”.  SEQ ID No. 15 has 736 amino acid residues and SEQ ID No. 14 has 23 amino acid residues.  It is unclear how to mutate a 736 aa protein to comprise a 23 aa peptide sequence.  It is unclear whether the 736 aa protein is intended to be truncated into a peptide sequence of 23 aa, or the 23 aa peptide sequence (SEQ ID No. 14) is intended to be inserted into SEQ ID No. 15 or replace a certain sequence of SEQ ID No. 15.  If the sequence of SEQ ID No. 14 is intended to replace a certain sequence of SEQ ID 
The phrase “the capsid protein is mutated to comprise SEQ ID No. 8, SEQ ID No. 9, SEQ ID No. 10, SEQ ID No. 11, SEQ ID NO. 12, SEQ ID No. 13, or SEQ ID No. 14 (elected species) alone or in combination” in lines 2-4 of claim 2 is vague and renders the claim indefinite.  It is unclear whether SEQ ID No. 14 is intended to be part of the group for “alone or in combination” or it is intended to be excluded.  Claims 3-20 depend from claim 2 but fail to clarify the indefiniteness.  
The phrase “the capsid protein further comprising one or more of the following amino acid substitutions… SEQ ID No. 7[Wingdings font/0xE0] SEQ ID No. 14 (elected species)” in lines 2-5 of claim 3 is vague and renders the claim indefinite.  Both SEQ ID NO. 7 and SEQ ID No. 14 has 23 amino acid residues.  It is unclear as to the metes and bounds of what would be considered “one or more of the following amino acid substitutions… SEQ ID No. 7[Wingdings font/0xE0] SEQ ID No. 14”.  It is unclear which amino acid is intended to be substituted and how it is substituted.  Further, SEQ ID No. 15 has 736 amino acid residues.  SEQ ID NO. 7 and SEQ ID No. 14 are different sequences from SEQ ID No. 15 and it is unclear how these sequences are correlated to the sequence of SEQ ID No. 15.  If the sequence of SEQ ID No. 14 is intended to substitute a certain sequence of SEQ ID No. 15, it is unclear where and what sequence within the amino acid sequence of SEQ ID No. 15 is intended to be substituted.  Claims 4-20 depend from claim 3 but fail to clarify the indefiniteness.
The phrase “the capsid protein comprises one or more of the following amino acid substitutions… SEQ ID No. 7[Wingdings font/0xE0] SEQ ID No. 14 (elected species)” in lines 1-3 of claim 5 is vague and renders the claim indefinite.  Both SEQ ID NO. 7 and SEQ ID No. 14 has 23 amino 
The phrase “the capsid protein comprises SEQ ID No. 6 and further comprises a SEQ ID No. 7[Wingdings font/0xE0] SEQ ID No. 14 amino acid substitution mutation” in lines 1-3 of claim 8 is vague and renders the claim indefinite.  Claim 8 depends from claim 7, which depends from claim 3. It is unclear whether the capsid protein comprises SEQ ID No. 15 and further comprises SEQ ID No. 6, or the capsid protein comprises SEQ ID No. 15, which encompasses SEQ ID No. 6.  It is unclear what would be the correlation between SEQ ID No. 15 and SEQ ID No. 6.  It is also unclear what would be the correlation between SEQ ID No. 14 of claim 1 and SEQ ID No. 6.  Further, both SEQ ID NO. 7 and SEQ ID No. 14 has 23 amino acid residues.  It is unclear as to the metes and bounds of what would be considered “SEQ ID No. 7[Wingdings font/0xE0] SEQ ID No. 14 amino acid substitution mutation”.  It is unclear which amino acid is intended to be substituted and how it is substituted in SEQ ID No. 7 or SEQ ID No. 14.  Further, SEQ ID No. 15 has 736 amino acid residues and SEQ ID No. 6 has 13 amino acid residues.  SEQ ID NO. 7 and SEQ ID No. 14 are different sequences from SEQ ID No. 15 and SEQ ID No. 6, and it is unclear how these sequences are correlated to the sequence of SEQ ID No. 15 and SEQ ID No. 6.  If the sequence of SEQ ID No. 14 is intended to substitute a certain sequence of SEQ ID No. 15, it is unclear 
The phrase “the adeno-associated viral vector of claim 7 comprising a capsid protein of SEQ ID No. 23 (elected species)” in lines 1-2 of claim 9 is vague and renders the claim indefinite.  Claim 9 depends from claim 7, which depends from claim 3.  It is unclear whether the capsid protein comprises SEQ ID No. 15 and further comprises SEQ ID No. 23, or the capsid protein comprises SEQ ID No. 15, which encompasses SEQ ID No. 23.  It is unclear what would be the correlation between SEQ ID No. 15 and SEQ ID No. 23.  It is also unclear what would be the correlation between SEQ ID No. 14 of claim 1 and SEQ ID No. 23.
The phrase “the capsid protein comprises one or more of a SEQ ID No. 4[Wingdings font/0xE0] SEQ ID No. 11 amino acid substitution mutation and a SEQ ID NO. 6[Wingdings font/0xE0] SEQ ID No. 13 amino acid substitution mutation” in lines 1-3 of claim 11 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “SEQ ID No. 4[Wingdings font/0xE0] SEQ ID No. 11 amino acid substitution mutation”.  It is also unclear as to the metes and bounds of what would be considered “SEQ ID No. 6[Wingdings font/0xE0] SEQ ID No. 13 amino acid substitution mutation”.   It is unclear which amino acid is intended to be substituted and how it is substituted in SEQ ID No. 4 or SEQ ID No. 6.  Claim 11 depends from claim 10, which depends from claim 3.  SEQ ID No. 15 of claim 3 has 736 amino acid residues, SEQ ID No. 4 has 5 amino acids and SEQ ID No. 6 has 13 amino acid residues.  Each of SEQ ID No. 4 and 11, and SEQ ID No. 6 and 13 are different sequences from SEQ ID No. 15, and it is unclear how these sequences are correlated to the sequence of SEQ ID No. 15.  If the sequence of SEQ ID No. 11 or SEQ ID No. 13 is intended to substitute a certain sequence of SEQ ID No. 15, it is unclear where and what 
The phrase “the adeno-associated viral vector of claim 11 comprising a capsid protein of SEQ ID No. 30 (elected species)” in lines 1-3 of claim 12 is vague and renders the claim indefinite.  Claim 12 depends from claim 11, which depends from claim 10, which depends from claim 3.  It is unclear whether the capsid protein comprises SEQ ID No. 15 and further comprises SEQ ID No. 30, or the capsid protein comprises SEQ ID No. 15, which encompasses SEQ ID No. 30.  It is unclear what would be the correlation between SEQ ID No. 15 and SEQ ID No. 30.  It is also unclear what would be the correlation between SEQ ID No. 14 of claim 1 and SEQ ID No. 30.  Further, it is unclear what would be the correlation between the sequence of SEQ ID No. 30 and the sequences of SEQ ID No. 4, 6, 11 and 13 of claim 11.
The phrase “the capsid protein comprises a SEQ ID No. 7[Wingdings font/0xE0] SEQ ID No. 14 amino acid substitution mutation” in lines 1-2 of claim 14 is vague and renders the claim indefinite.  Claim 14 depends from claim 13, which depends from claim 3.  Both SEQ ID NO. 7 and SEQ ID No. 14 has 23 amino acid residues.  It is unclear as to the metes and bounds of what would be considered “SEQ ID No. 7[Wingdings font/0xE0] SEQ ID No. 14 amino acid substitution mutation”.  It is unclear which amino acid is intended to be substituted and how it is substituted in SEQ ID No. 7 or SEQ ID No. 14.  Further, SEQ ID No. 15 of claim 3 has 736 amino acid residues.  SEQ ID NO. 7 and SEQ ID No. 14 are different sequences from SEQ ID No. 15, and it is unclear how these sequences are correlated to the sequence of SEQ ID No. 15.  If the sequence of SEQ ID No. 14 is intended to substitute a certain sequence of SEQ ID No. 15, it is unclear where and what sequence within the amino acid sequence of SEQ ID No. 15 is intended to be substituted.  Claims 15-16 depend from claim 14.

The phrase “further comprising a SEQ ID No. 5[Wingdings font/0xE0] SEQ ID No. 12 amino acid substitution mutation” in lines 1-2 of claim 15 is vague and renders the claim indefinite.  Claim 15 depends from claim 14, which depends from claim 13, which depends from claim 3.  Both SEQ ID NO. 5 and SEQ ID No. 12 has 11 amino acid residues.  It is unclear as to the metes and bounds of what would be considered “SEQ ID No. 5[Wingdings font/0xE0] SEQ ID No. 12 amino acid substitution mutation”.  It is unclear which amino acid is intended to be substituted and how it is substituted in SEQ ID No. 5 or SEQ ID No. 12.  Further, SEQ ID No. 15 of claim 3 has 736 amino acid residues.  SEQ ID NO. 5 and SEQ ID No. 12 are different sequences from SEQ ID No. 15, and it is unclear how these sequences are correlated to the sequence of SEQ ID No. 15.  If the sequence of SEQ ID No. 12 is intended to substitute a certain sequence of SEQ ID No. 15, it is unclear where and what sequence within the amino acid sequence of SEQ ID No. 15 is intended to be substituted.  It is also unclear what would be the correlation between the sequences of SEQ ID No. 7 and 14 and the sequences of SEQ ID No. 5 and 12.  Claim 16 depends from claim 15.
The phrase “the adeno-associated viral vector of claim 15 comprising SEQ ID No. 6” in lines 1-2 of claim 16 is vague and renders the claim indefinite.  Claim 16 depends from claims 13-15, which depend from claim 3.  It is unclear whether the capsid protein comprises SEQ ID No. 15 and further comprises SEQ ID No. 6, or the capsid protein comprises SEQ ID No. 15, which encompasses SEQ ID No. 6.  It is unclear what would be the correlation between SEQ ID No. 15 and SEQ ID No. 6.  It is also unclear what would be the correlation between SEQ ID No. 14 of claim 1 and SEQ ID No. 6.  Further, it is unclear what would be the correlation between the sequence of SEQ ID No. 6 and the sequences of SEQ ID No. 5, 7, 12 and 14 of claims 14-15.

The phrase “the vector transduces one or more of pancreas, liver, skeletal muscle, visceral fat, heart, liver, lung, and/or kidney” in lines 1-3 of claim 18 is vague and renders the claim indefinite.  It is unclear whether kidney is intended to be part of the group for “one or more” or it is intended to be excluded.  Further, if the term “or” is considered, the phrase reads “the vector transduces one or more of pancreas, liver, skeletal muscle, visceral fat, heart, liver, lung, or kidney”.  It is unclear whether there is any other group of tissues, such as “pancreas, liver, skeletal muscle and visceral fat” and “pancreas, liver, skeletal muscle, visceral fat, heart and liver”, that is intended to be “one or more”.  Claims 19-20 depend from claim 18 but fail to clarify the indefiniteness.  
The phrase “the capsid protein comprises SEQ ID No. 4, SEQ ID No. 6 and a SEQ ID No. 7 [Wingdings font/0xE0] SEQ ID NO. 14 amino acid substitution mutation” in lines 1-3 of claim 19 is vague and renders the claim indefinite.  Claim 19 depends from claim 18, which depends from claim 3.  Both SEQ ID NO. 7 and SEQ ID No. 14 has 23 amino acid residues.  It is unclear as to the metes and bounds of what would be considered “SEQ ID No. 7[Wingdings font/0xE0] SEQ ID No. 14 amino acid substitution mutation”.  It is unclear which amino acid is intended to be substituted and how it is 
The phrase “the adeno-associated viral vector of claim 18 comprising a capsid protein of SEQ ID No. 27 (elected species)” in lines 1-2 of claim 20 is vague and renders the claim indefinite.  Claim 20 depends from claim 18, which depends from claim 3.  It is unclear whether the capsid protein comprises SEQ ID No. 15 and further comprises SEQ ID No. 27, or the capsid protein comprises SEQ ID No. 15, which encompasses SEQ ID No. 27.  Both SEQ ID NO. 15 and SEQ ID No. 27 has 736 amino acid residues.  It is unclear what would be the correlation between SEQ ID No. 15 and SEQ ID No. 27.  It is also unclear what would be the correlation between SEQ ID No. 14 of claim 1 and SEQ ID No. 27.  
The phrase “the capsid protein further comprises one or more of the following amino acid substitution mutations: S262N, A263S, S264T, T265S, A267G, N269S, D270N, N271D, H272N, or Y273A” in lines 2-4 of claim 21 is vague and renders the claim indefinite.  It is unclear whether Y273A is intended to be part of the group for “one or more” or it is intended to be excluded.  It is unclear which group of substitutions, such as “S262N, A263S, S264T, T265S 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaffer et al., 2012 (Geneseq Accession No. BAE48326, computer printout, pages 1-2).
Claim 1 is directed to a recombinant adeno-associated viral vector comprising a capsid protein comprising SEQ ID No. 14 (elected species).
Schaffer teaches an adeno-associated virus 9.1 capsid protein BP1 fragment, Geneseq Accession No. BAE48326, which is 100% identical to the sequence of SEQ ID No. 14 from amino acid 135 to amino acid 157.  Schaffer teaches a recombinant AAV virus comprising a variant AAV capsid protein that comprises an insertion of about 5 amino acids to about 11 amino acids in the capsid protein GH group relative to a corresponding parental AAV capsid protein, and a heterologous nucleic acid encoding a gene product.  Here the recombinant adeno-associated viral vector is interpreted as a rAAV virus.  Thus, claim 1 is anticipated by Schaffer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asokan et al., January 21, 2016 (US 20160017005 A1) in view of Gao et al., 2003 (Geneseq Accession No. ABR62762, computer printout, pages 1-2).
Claim 21 is directed to an adeno-associated viral vector comprising a capsid protein of SEQ ID No. 15 and the capsid protein further comprises one or more of the following amino acid substitution mutation: S262N, A263S, S264T, T265S, A267G, N269S, D270N, N271D, H272N, 
Asokan teaches methods and compositions comprising an adeno-associated virus (AAV) capsid protein comprising one or more amino acids substitutions to introduce a new glycan binding site into the AAV capsid protein (e.g. Abstract).  Table 3 shows amino acid positions of mutations to graft the Gal binding footprint of AAV into different AAV strains.  Table 3 shows T265S mutation in Rh12, Rh13 and Rh24 AAV strains, and shows A263S mutation in Rh35, Rh36 and Rh37 AAV strains.
Asorkan does not specifically teach the capsid protein comprising the sequence of SEQ ID No. 15 having a substitution at A263S or T265S.
Gao teaches an adeno associated virus 1 capsid protein VP1, Geneseq Accession No. ABR62762, which is 100% identical to the sequence of SEQ ID No. 15.  Gao teaches AAV comprising an AAV capsid having an amino acid sequence of AAV8 for delivery of a transgene to a cell.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an AAV capsid protein comprising the sequence of SEQ ID No. 15 having a substitution at A263S or T265S because Asorkan teaches introducing various types of substitution mutation to various types of AAV capsid proteins, including T265S mutation in Rh12, Rh13 and Rh24 AAV strains, and A263S mutation in Rh35, Rh36 and Rh37 AAV strains, and Gao teaches AAV8 capsid protein sequence that is 100% identical to the sequence of SEQ ID No. 15.  Since Asorkan teaches introducing various types of substitution mutation to various types of AAV capsid proteins, including T265S mutation in Rh12, Rh13 and Rh24 AAV strains, and A263S mutation in Rh35, Rh36 and Rh37 AAV strains, 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to introduce a new glycan binding site into the AAV capsid protein or to graft the Gal binding footprint of AAV into different AAV strains as taught by Asorkan with reasonable expectation of success.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632